Citation Nr: 0602282	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  97-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 30 percent for bilateral varicose veins prior to 
January 12, 1998.

2.  Entitlement to an original disability evaluation in 
excess of 10 percent for right lower extremity varicose veins 
since January 12, 1998.

3.  Entitlement to an original disability evaluation in 
excess of 60 percent for left lower extremity varicose veins 
since January 12, 1998.

4.  Entitlement to an increased original disability 
evaluation for a low back disability, rated as 10 percent 
disabling prior to January 9, 2003 and 20 percent disabling 
since January 9, 2003.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran reported active service from July 1961 to 
December 1975 and from January 1976 to February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

This case has been remanded by the Board several times for 
additional development.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by the 
RO.

2.  Prior to January 12, 1998 the veteran's varicose veins 
were manifested by involvement of the superficial veins, both 
above and below the knee in the left leg, and by ulceration 
and edema of the left lower extremity, and very mild 
disability of the right lower extremity.

3.  Subsequent to January 12, 1998 the veteran's varicose 
veins of the right lower extremity were manifested by visible 
varicosities and intermittent edema.

4.  Subsequent to January 9, 2003 the veteran's varicose 
veins of the right lower extremity were manifested by 
persistent edema.

4.  Subsequent to January 12, 1998 the veteran's varicose 
veins of the left lower extremity were manifested by 
persistent edema, stasis pigmentation, and persistent 
ulceration.

5.  Prior to January 9, 2003 the veteran's low back 
disability was manifested by mild limitation of motion, mild 
pain, and minimal functional limitation, with forward flexion 
of the thoracolumbar spine to 95 degrees and a combined range 
of motion of the spine to 245 degrees.

6.  Since January 9, 2003 the veteran's low back disability 
was manifested by mild pain, and some mild functional 
limitation, with forward flexion of the thoracolumbar spine 
to 80 degrees, and a combined range of motion of the spine of 
220 degrees.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria are met for an 
original disability rating of 50 percent, and no higher, for 
the veteran's varicose veins.  §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.104, DC 7120 (1997).

2.  Since January 12, 1998, the criteria for a disability 
rating in excess of 60 percent for the veteran's varicose 
veins of the left leg are not met.  §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, DC 7120 (2005).

3.  Between January 12, 1998 and January 9, 2003, the 
criteria for a disability rating in excess of 10 percent for 
the veteran's varicose veins of the right leg are not met.  
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, DC 7120 (2005).

4.  Since January 9, 2003, the criteria are met for a 
disability rating of 20 percent, and no higher, for the 
veteran's varicose veins of the right leg. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, DC 7120 (2005).

5.  The criteria for an original disability evaluation in 
excess of 10 for the low back disability percent prior to 
January 9, 2003 and in excess of 20 percent since January 9, 
2003 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DC) 5292, 5293, 
5295 (2002); DC 5237, 5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
February 2001, June 2001, August 2002, and July 2004 that 
told him what was necessary for his claims to be granted.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the Supplemental Statements 
of the Case (SSOCs), he was provided with specific 
information as to why his claims seeking increased ratings 
for his varicose veins and his back disability were being 
denied and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's letters notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the July 2004 letter asked the veteran to let the RO know if 
there was any other evidence that pertains to his claims.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, correctional facility medical 
records, records form the Social Security Administration, and 
provided the veteran with several VA examinations.  The 
veteran has not indicated that there is any additional 
evidence available to help support his claim.  The Board 
notes that as instructed by the June 2004 Board remand, the 
RO asked the veteran to complete waiver forms allowing the RO 
to obtain medical evidence.  The veteran did not return the 
forms and did not respond to the July 2004 VCAA letter.  
Therefore, the RO was unable to obtain some evidence.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, the Board will consider all evidence of 
record.  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  The issues before the Board involve initial ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

A.  Varicose veins

The veteran was initially granted service connection for 
varicose veins by rating decision dated in December 1996.  He 
was assigned a 10 percent disability rating.  This rating was 
later increased to 30 percent by SSOC dated in August 1997, 
and the 30 percent rating was effective back to the date of 
claim.  After a change in the regulations, the veteran's 
disability was reevaluated and he was assigned a 60 percent 
rating for the left leg varicose veins and a 10 percent 
rating for the right leg varicose veins, effective January 
12, 1998, the effective date of the new regulations.  The 
veteran has continued to appeal, seeking higher ratings.

The private medical records demonstrate that the veteran has 
suffered from swelling in his legs.  Records from Hempstead 
Medical stated in 1995 indicate complaints of swollen legs.  
Medical records from the Department of Corrections also show 
complaints of swelling in the legs and treatment with support 
hose, and instructions to keep the legs elevated.  VA 
treatment records from 1995 and 1996 do not address the 
veteran's varicose veins, and the Social Security records 
also do not indicate the severity of the veteran's varicose 
vein disability.

The veteran was provided a VA examination in November 1996.  
The veteran had swelling of his legs more so on the left than 
on the right.  The examiner noted moderately severe varicose 
veins of the left thigh and upper legs.  Tourniquet tests 
indicated the veteran had saphenous insufficiency.  There was 
no evidence of deep vein thrombosis and no definite evidence 
of valvular insufficiency.  The veins were about 3 
millimeters in diameter, tortuous, and filled from above when 
the tourniquet was released.  The diagnosis was varicose 
veins of the left leg.

The veteran submitted a statement from his private physician, 
Dr. Shyam L. Garg, dated in April 1997.  Dr. Garg stated that 
the veteran suffered from tortous varicose veins especially 
in the left leg from thigh to foot.  Dr. Garg noted that the 
veteran's left leg from calf down was brownish in color due 
to stasis and arterial insufficiency and from ulcers and 
cellulitis.  The right leg was not described as so bad but 
there were increasing bulging veins noted.  Dr. Garg stated 
that the veteran walked with a limp and had pain in his legs.

Treatment records from the University of North Carolina dated 
in 1999 and 2000 also describe the veteran's disability due 
to varicose veins.  These treatment notes reveal that the 
veteran had a history of chronic venous insufficiency of the 
left leg with ulceration.  The veteran had both deep and 
superficial venous insufficiency.  The veteran had been 
wearing compression stockings and had no open ulceration at 
the time of treatment in May 2000.  A treatment note dated in 
February 2000 indicates only mild to moderate swelling of the 
left leg and no evidence of current ulceration.

The veteran was provided a second VA examination in January 
2003. The veteran stated that he had trouble with varicose 
veins for years, but he denied pain in his legs from 
varicosities.  Treatments have included rest, elevation, UNNA 
boots, TED stockings, ACE wraps and wet to dry dressings of 
stasis ulcers of the left lower leg.  On examination, the 
veteran's left leg vein was convoluted from four inches below 
the groin to the calf.  He had weeping cellulitic PVD of the 
medial left lower leg.  The right leg had less obvious 
varicose veins.  There was good hamstring, quadriceps, and 
calf muscle development and no calf tenderness.  The veteran 
was wearing a UNNA boot and he had not had surgery on his 
varicose veins.  Precipitating factors were prolonged 
standing or sitting and alleviating factors include rest and 
elevation alternating with floor exercises and moving legs 
into certain positions.  The veteran's legs began aching and 
were fatigued after walking 50 feet.  Drainage from the left 
lower leg required changing of ACE wrap daily. The veteran 
did get relief from elevation and compression wraps.  The 
veteran had visible and palpable varicose veins from the 
upper left thigh to the left calf and anterior to the right 
knee.  The veteran had bilateral stasis board-like edema of 
both lower legs from the knee to the ankles with 
hyperpigmentation of the left anterior and lower medial leg.  
There were wet weeping stasis ulcers medially and 
posteriorally above the left ankle about three inches.  There 
was no weeping of the right ankle but both were equally 
edematous.

The Board notes that the rating criteria for varicose veins 
changed during the pendency of this appeal.  See, 62 Fed.Reg. 
65,207 (December 11, 1997).  The Board will apply the rating 
criteria that are more favorable to the veteran from the 
effective date of the change, January 12, 1998.  See, 
VAOPGCPREC 7-03 (2003).

Prior to January 12, 1998 the rating criteria provided that a 
30 percent rating was warranted for moderately severe 
varicose veins, bilateral, involving superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion; no involvement of 
the deep circulation.  38 C.F.R. § 4.104, DC 7120 (1997).  A 
higher rating, of 50 percent, was not warranted unless the 
varicose veins, bilateral, were severe, involving superficial 
veins above and below the knee, with involvement of the long 
saphenous, ranging over 2 centimeters in diameter, marked 
distortion and sacculation, with edema and episodes of 
ulceration; no involvement of the deep circulation.  Id.  The 
highest rating for bilateral varicose veins under the old 
rating criteria was 60 percent, which was warranted for 
pronounced varicose veins with a finding of severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  Id.

Applying these regulations to the facts in this case, the 
Board finds that a 50- percent rating is warranted prior to 
January 12, 1998 for the veteran's bilateral varicose veins.  
Dr. Garg's letter and treatment notes indicate that the 
veteran suffered from ulceration and edema of the left leg 
with involvement of superficial veins both above and below 
the knee.  The veteran's varicose veins are not two 
centimeters in diameter, but with the edema and ulceration 
and the pigmentation of the left lower leg, the Board finds 
that overall, the criteria for a 50 percent rating is 
warranted based on severe bilateral varicose veins, prior to 
January 12, 1998.  38 C.F.R. § 4.104, DC 7120 (1997).  A 50 
percent rating is warranted for severe varicose veins with 
bilateral involvement even though the veteran's disability is 
substantially worse in the left leg than the right.  The 
veteran does have varicose veins of both legs and nothing in 
the regulations states that the level of disability must be 
the same in both legs.  Since the veteran has severe varicose 
veins of the left leg, and some involvement of the right leg, 
a rating of 50 percent in warranted.  There is no basis for a 
higher rating, of 60 percent, because there is no evidence of 
involvement of the deep circulation prior to January 12, 
1998.  The VA examination found no evidence of deep vein 
thrombosis, and no definite evidence of valvular 
insufficiency, and Dr. Garg did not note any deep circulation 
problems.  Therefore, a 50 percent rating, and no higher is 
warranted for bilateral varicose veins prior to January 12, 
1998.  Id.

Effective January 12, 1998, the rating criteria for varicose 
veins changed.  The new rating criteria provided that each 
leg was to be rated separately.  A 10 percent rating is 
assigned under the new criteria for varicose veins with 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression therapy.  38 C.F.R. 
§ 4.104, DC 7120 (2005).  A higher rating, of 20 percent, is 
assigned under the new criteria for varicose veins with 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  Id..  A 40 percent rating is not warranted unless 
there is persistent edema and stasis pigmentation or eczema, 
without or without intermittent ulceration.  Id.  Under the 
new criteria, a 60 percent rating is warranted with 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  The 
highest rating under the new regulations is 100 percent, and 
it requires massive board-like edema with constant pain at 
rest.  Id.

Under the new rating criteria effective January 12, 1998 each 
leg is evaluated separately.  38 C.F.R. § 4.104, DC 7120 
(2005).  The veteran's disabilities have been rated as 10 
percent disabling in the right leg and 60 percent disabling 
in the left leg effective January 12, 1998.  

With respect to the right leg the Board finds that a rating 
in excess of 10 percent is not warranted from January 12, 
1998 to January 9, 2003, but a rating of 20 percent is 
warranted effective January 9, 2003.  The Records from Dr. 
Garg, the VA examination in November 1996, and the records 
from the University of North Carolina dated in 1999 and 2000 
all indicate that the veteran had few symptoms of the right 
leg.  The veteran was examined in January 2003.  He denied 
pain in his legs, and there was no evidence of ulceration or 
pigmentation of the right leg.  The varicose veins in the 
right leg were less obvious than the left, but the veteran 
did have significant board-like edema of both lower legs.  
There was no pain, no stasis pigmentation, ulceration or 
eczema of the right leg noted, but in light of the findings 
of significant board-like edema, the Board finds that a 
rating of 20 percent is warranted for the veteran's varicose 
veins of the right leg, effective the date of the 
examination, January 9, 2003.  38 C.F.R. § 4.104, DC 7120 
(2005)

With respect to the left leg, the Board finds that a rating 
in excess of 60 percent is not warranted, subsequent to 
January 12, 1998.  The veteran does suffer from board-like 
edema of the left lower leg, but there is no evidence that it 
is more massive than that, and no evidence that it is 
painful.  The veteran specifically denied any pain form his 
varicose veins at his VA examination in January 2003.  The 
veteran does have some discomfort after standing and walking, 
but it does not substantially affect activities of daily 
living, and there is certainly no evidence that the veteran 
is in constant pain at rest.  Therefore, a rating in excess 
of 60 percent for varicose veins of the left leg subsequent 
to January 12, 1998, is not warranted.  Id.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds that a rating of 40 percent, 
and no higher, is warranted prior to January 12, 1998, a 
rating in excess of 60 percent for the left leg since January 
12, 1998 is not warranted, a rating in excess of 10 percent 
is not warranted for the right leg between January 12, 1998 
and January 9, 2003, and a rating of 20 percent, but no 
higher, is warranted for the right leg, since January 9, 
2003.

B.  Low back disability

The veteran was granted service connection for low back 
strain with degenerative disc disease by rating decision 
dated in December 1996.  He was initially assigned a 10 
percent disability rating.  In November 2003, the veteran's 
rating was increased to 20 percent for his low back 
disability effective January 9, 2003.  The veteran has 
continued to appeal, seeking a higher rating.

Private medical records from Hempstead medical reveal that 
the veteran complained of back pain.  Treatment notes dated 
in April and June 1996 indicate complaints of pain.  The 
records from the department of corrections and the Social 
Security Administration do not address the extent of the 
veteran's disability due to his low back strain and 
degenerative disc disease.

The veteran was provided a VA examination in November 1996.  
The veteran complained of back pain.  Range of motion of the 
lumbar spine was forward flexion to 95 degrees,  backward 
extension to 20 degrees, right and left lateral flexion to 35 
degrees bilaterally, and right and left lateral rotation to 
30 degrees bilaterally.  The combined range of motion of the 
lumbar spine was 246 degrees.  X-rays showed a mild 
compression fracture at T9 and T11 with mild swelling and  
mild degenerative disc disease at L3 and L4 with small 
osteophyte formation.  The diagnosis was a low back strain.

The veteran underwent a second VA examination in January 
2003.  The veteran complained of mild pain on hyperextension 
of the lumbar spine.  He stated that the pain was worse 
during cold weather or after prolonged activity.  He told the 
examiner that his back pain increased after he had been 
working around the house remodeling and laying brick.  The 
veteran's back pain improved with Ben-Gay rub, over-the-
counter medication, and rest.  The veteran used a cane and 
crutches for discomfort in his back and legs.  Range of 
motion of the lumbar spine was forward flexion to 80 degrees, 
backward extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, and lateral rotation to 30 degrees 
bilaterally.  The combined range of motion of the 
thoracolumbar spine was 220 degrees.  X-rays revealed minimal 
degenerative changes at L3-L4 and L4-L5.  The diagnosis was 
mild degenerative disc disease with little loss of function 
per patient report.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected lumbar spine 
disability must include consideration of the old and both 
sets of new criteria.  It is noted that the effective date of 
any rating assigned under the revised schedular criteria may 
not be earlier than the effective date of that change; the 
Board must apply only the earlier version of the regulation 
for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.  

1.  Old rating criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (in effect 
prior to September 26, 2003), a 10 percent rating was 
warranted for characteristic pain on motion.  38 C.F.R. 
§ 4.71a, DC 7120 (2002).  A higher rating, of 20 percent, was 
not warranted unless there was muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  Id.  A 40 percent rating was warranted 
under the old regulations when there was severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Id.  This 40 percent rating is the maximum 
provided for lumbosacral strain under the old rating 
criteria.

Under 38 C.F.R. § 4.71a, DC 5292 (in effect prior to 
September 26, 2003), a 10 percent rating was warranted for 
slight limitation of motion of the lumbar spine, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion of the lumbar spine.  

Under DC 5293 (2002), a 10 percent rating was warranted for 
mild intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 
5293 (2002).  A higher rating, of 20 percent, required 
moderate intervertebral disc syndrome with recurring attacks.  
Id.  A 40 percent rating was warranted for severe 
intervertebral disc syndrome (IDS), with recurring attacks 
and intermittent relief.  Id.  The highest rating, of 60 
percent, was not warranted unless there was a pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

The VA examinations have found pain on extended use and the 
treatment notes show complaints of low back pain.  The 
veteran's range of motion was nearly full, there was no sign 
of any neurological impairment, no muscle spasm, and no loss 
of lateral spine motion.  With no evidence of moderate 
limitation of motion, and no evidence of muscle spasm, a 
rating in excess of 10 percent is not warranted under DC 
5295, or 5292.  38 C.F.R. § 4.71a, DC 5292, 5295 (2002).   

Under the old DC 5293, there is also no basis for a 
disability rating in excess of 10 percent.  There is no 
evidence that the veteran suffered recurring attacks of 
intervertebral disc syndrome.  The medical evidence indicates 
that the veteran had low back pain and that it worsened on 
extended use but no evidence of attacks of intervertebral 
disc pain.  Therefore, a rating in excess of 10 percent is 
not warranted under DC 5293.  38 C.F.R. § 4.71a, DC 5293 
(2002).

There is no evidence that the veteran is severely limited in 
his activities, as he can walk, drive, and generally 
function, although it is difficult for him to walk long 
distances and he was limited in some activities like home 
repair and maintenance.  The examiner in January 2003 noted 
that the veteran had little loss of function associated with 
his degenerative disc disease.  Based on the evidence, the 
Board finds that any pain and loss of function does not more 
closely approximate the criteria for a rating in excess of 10 
percent prior to January 9, 2003, and 20 percent subsequent 
to January 9, 2003.  There is no basis for an increased 
rating under the Rating Schedule.  38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (2003), DeLuca, 8 Vet. App. 202.

2.  New rating criteria

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 10 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degree, or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 
higher rating, of 20 percent, is not warranted unless there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or combined motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A rating of 40 percent requires 
forward flexion of the thoracolumbar spine of less than 30 
degrees, or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, DC 5237, 5242, 5243 (2005).  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that a 10 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.  A 20 percent rating is warranted for intervertebral 
disc syndrome, with incapacitating episodes having a total 
duration of at least two weeks but less than 4 weeks during 
the past 12 months.  A higher rating, of 40 percent, is 
warranted if there are incapacitating episodes having a 
total duration of at least four weeks but less than six 
weeks during the past 12 months.  The new regulation also 
provides that the disc syndrome may be evaluated on the basis 
of separate evaluations of chronic orthopedic and 
neurological symptoms.  

In this case, there is no evidence to show that the criteria 
for a rating in excess of 10 percent prior to January 9, 2003 
or in excess of 20 percent subsequent to January 9, 2003 have 
been met within the applicable time periods.  The November 
1996  VA examination revealed that the veteran had forward 
flexion to 95 degrees and a combined range of motion of the 
thoracolumbar spine of 245 degrees.  The January 2003 VA 
examination revealed forward flexion limited to 80 degrees, 
and a combined range of motion of 220 degrees.  There is no 
evidence of ankylosis of the spine, or that forward flexion 
of the thoracolumbar spine is 60 degrees or less.  Finally, 
with regard to DC 5243, the evidence is insufficient to show 
that the veteran has intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  As previously discussed, the evidence does not 
establish that the veteran has any flare-ups or attacks that 
would constitute incapacitating episodes or that require bed 
rest.  Accordingly, a rating in excess of 10 percent prior to 
January 9, 2003, or in excess of 20 percent subsequent to 
January 9, 2003 is not warranted under the General Rating 
Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. 
§ 4.71a, DC's 5237, 5242, 5243 (2005).  With respect to 
neurological symptoms, the Board notes that the VA 
examinations showed that there was no evidence of any 
neurological impairment. 

With respect to the possibility of entitlement to an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
the Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 
Fed. Reg. 31,262 (1998).  In this regard, the Board initially 
notes that the veteran's subjective complaints of pain are 
specifically contemplated in the criteria of DC 5295.  As for 
DC's 5292 and 5293, while the evidence shows a limitation of 
motion in the lumbar spine, as well as chronic pain, the 
evidence does not otherwise show functional loss due to pain 
to warrant a rating in excess of the assigned ratings at this 
time.  In particular, the Board notes the lack of evidence of 
such findings as loss of strength, loss of coordination, or 
muscle atrophy.  See e.g., November 1996 and January 2003 VA 
examination reports.  The veteran walks normally and has only 
minimal functional limitation.  There is no evidence that the 
veteran is severely limited in his activities, as he can 
walk, drive, and generally function, although it is difficult 
for him to walk long distances and he was limited in some 
activities like home repair and maintenance.  The examiner in 
January 2003 noted that the veteran had little loss of 
function associated with his degenerative disc disease.  In 
summary, when the ranges of motion in the back are considered 
together with the evidence showing functional loss, to 
include the findings pertaining to neurological deficits, 
muscle strength, the Board finds that there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a rating in excess of 10 percent prior to 
January 9, 2003 or 20 percent subsequent to January 9, 2003 
when compared to either the old or the new rating criteria.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 
5293; DeLuca, supra.  

Based on the foregoing, the Board finds that the evidence is 
against a rating in excess of 10 percent prior to January 9, 
2003, or in excess of 20 percent since January 9, 2003.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt, but there is no doubt to be resolved in the 
veteran's favor.


ORDER

An increased rating, of 50 percent and no higher, for the 
veteran's varicose veins prior to January 12, 1998 is 
granted.

An increased rating for varicose veins of the right leg, from 
January 12, 1998 to January 9, 2003, currently rated as 10 
percent disabling, is denied.

An increased rating, of 20 percent and no higher, for the 
veteran's varicose veins of the right leg, subsequent to 
January 9, 2003, is granted.

An increased rating for varicose veins of the left leg, rated 
as 60 percent disabling since January 12, 1998, is denied.

An increased rating for the veteran's low back strain with 
degenerative disc disease, rated as 10 percent disabling 
prior to January 9, 2003 and 20 percent disabling thereafter, 
is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


